UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7367


ANTHONY BUSSIE,

                     Plaintiff - Appellant,

              v.

EARL W. BRITT, Judge,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:16-ct-03187-FL)


Submitted: March 29, 2018                                          Decided: April 2, 2018


Before AGEE and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Anthony Bussie, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Anthony Bussie appeals the district court’s order dismissing as frivolous his

complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 403 U.S. 388 (1971). We have reviewed the record and find no reversible error.

Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the

reasons stated by the district court. Bussie v. Britt, No. 5:16-ct-03187-FL (E.D.N.C. Sept.

8, 2017). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              DISMISSED




                                            2